FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALVARO YOVANI SANCHEZ-                            No. 09-71753
GARCIA, a.k.a. Alvaro Jovany Sanchez,
                                                  Agency No. A094-461-588
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Alvaro Yovani Sanchez-Garcia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand and dismissing his appeal from an immigration judge’s decision




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his application for asylum and withholding of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and for abuse of

discretion the denial of a motion to remand, de Jesus Melendez v. Gonzales, 503

F.3d 1019, 1023 (9th Cir. 2007). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s finding that Sanchez-Garcia did

not demonstrate past persecution or a well-founded fear of future persecution on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82

(1992); Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real

ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). Accordingly, Sanchez-Garcia’s asylum and

withholding of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172

(9th Cir. 2005).

      The BIA did not abuse its discretion in denying Sanchez-Garcia’s request to

remand to consider his claim for cancellation of removal because he did not

demonstrate prima facie eligibility for that form of relief. See Fernandez v.

Gonzales, 439 F.3d 592, 599 (9th Cir. 2006). We lack jurisdiction to review




                                          2                                     09-71753
Sanchez-Garcia’s contentions related to hardship because he failed to raise this

issue to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Further, we deny Sanchez-Garcia’s motion for judicial notice of the

declaration by his wife and do not consider the additional documents he submitted

with his opening brief because they are not part of the administrative record. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is

limited to the administrative record). In light of our conclusions, we deny the

government’s motion to strike as unnecessary.

      Finally, contrary to the government’s contention that Sanchez-Garcia’s

period of voluntary departure was terminated, the temporary stay of removal,

confirmed by Ninth Circuit General Order 6.4(c), tolled the voluntary departure

period from June 8, 2009, the date that Sanchez-Garcia filed his motion for a stay

of removal. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir. 2004). Sanchez-

Garcia’s current voluntary departure period will continue to run upon issuance of

the mandate. See id. at 747. We deny Sanchez-Garcia’s request for a remand to

consider a new grant of voluntary departure.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    09-71753